Citation Nr: 1625031	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

ISSUES

1.  Entitlement to a compensable evaluation for a left elbow laceration scar.

2.  Entitlement to a compensable evaluation for a left inguinal scar (status post left variceal ligation).

3.  Entitlement to a compensable evaluation for athlete's foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from to November 1978 to November 1998, and is in receipt of the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Columbia, South Carolina.  A transcript of the proceeding has been associated with the claims file.

The Board notes that the Veteran has not asserted that he is unable to work due to his scars and athlete's foot, nor does the record indicate as much.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised or implied, and is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's left elbow laceration scar is manifested by symptoms of itching and pain; it is not shown to be unstable, to manifest by symptoms of underlying tissue damage, to require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, or to involve an area of at least five percent of the whole body or exposed areas.

2.  The Veteran's left inguinal scar is manifested by symptoms of itching and pain; it is not shown to be unstable, to manifest by symptoms of underlying tissue damage, to require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, or to involve an area of at least five percent of the whole body or exposed areas.

3.  The Veteran's athlete's foot is manifested by symptoms of scaling, itching, and soreness; it is not shown to be unstable, to manifest by symptoms of underlying tissue damage, to require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, or to involve an area of at least five percent of the whole body or exposed areas.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no higher, for the Veteran's left elbow laceration scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.1-4.14, 4.118, Diagnostic Code 7804 (2015).

2.  The criteria for an evaluation of 10 percent, but no higher, for the Veteran's left inguinal scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.1-4.14, 4.118, Diagnostic Code 7804 (2015).

3.  The criteria for an evaluation of 10 percent, but no higher, for the Veteran's athlete's foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.1-4.14, 4.118, Diagnostic Code 7804 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's increased rating claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that a September 2009 notice letter fully satisfied the notice requirements of the VCAA.  The letter explained what evidence was necessary to substantiate the increased rating claims, and which types of evidence VA could obtain.  The letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records and Naval Health Clinic records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided with VA examinations relating to his claims in September 2009, January 2011, and October 2014.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's skin disabilities under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision on the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to the rating schedule, diagnostic code (DC) 7800 rates scars of the head, face, and neck and is therefore inapplicable in this case.  DC 7801 applies to scars, other than on the head, face, or neck, that are deep or that cause limited motion.  DC 7802 applies to scars, other than on the head, face, or neck, that are superficial and do not cause limited motion.  A superficial scar is one not associated with underlying soft tissue damage.  To be compensable under this DC, the scar must cover an area or areas of 144 square inches or greater.  DC 7803 provides a 10 percent evaluation for scars that are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A 10 percent rating is also applicable under Diagnostic Code 7804 for scars that are superficial and painful on examination.  Other scars are to be rated based on limitation of function of the part affected under Diagnostic Code 7805.  38 C.F.R. 
§ 4.118 (2015).

A.  Left Elbow Scar

The Veteran's left elbow laceration scar is currently assigned a noncompensable rating under Diagnostic Code 7805, effective December 1, 1998.  See 38 C.F.R. § 4.118 (2015).  The Veteran seeks an increased rating.  See Claim, July 2009.

The rating schedule provides the criteria for rating scars in Diagnostic Codes 7800 to 7805.  See 38 C.F.R. § 4.118 (2015).  

The Veteran's left elbow scar is currently rated under Diagnostic Code 7805, which provides for rating scars, other, under any appropriate diagnostic code when any disabling effects are not considered by the criteria under Diagnostic Codes 7800 to 7804.  

The Board notes prior to amendment in August 2002 and October 2008, old Diagnostic Code 7805, scars, other, similarly provided for rating based on limitation of function of the affected part.  See 38 C.F.R. § 4.118 (1998); see also 67 Fed. Reg. 49590 (effective Aug. 30, 2002) (corrected by 67  Fed. Reg. 58448), and 73 Fed. Reg. 54708 (effective October 23, 2008).

The Veteran was afforded VA examinations in September 2009, January 2011, and October 2014. 

The September 2009 VA examination report reflects the Veteran's left elbow scar measured 2.0 cm by 0.5 centimeters (noted as 1.0 sq. cm.).  It was found to be well-healed and superficial, with normal color and texture, no keloid formation, and no drainage or breakdown of skin.  The examiner noted that there was no limitation of function, no pain on palpation, and sensation was normal.  Range of motion of the left elbow was also noted as normal.  The examiner recorded a diagnosis of left elbow laceration with no residuals.

The January 2011 VA examination report reflects the Veteran reported no pain with his scar, which was noted by the examiner as on his left forearm.  The Veteran did, however, report that it itches occasionally.  It was noted that he did not use any creams or other treatment for the scar.  The scar was measured as seven by three centimeters (21 sq. cm).  It was noted as well-healed, superficial, linear, slightly raised, not painful on examination, and with no skin breakdown or tear in the underlying tissue.  The examiner noted it involved no limitation of function.  

The October 2014 VA examination report similarly notes that the scar is located on the Veteran's left forearm.  The examiner noted that the veteran denied any pain, but did report itching, and that the Veteran denied any treatment for the scar.  The examiner noted that it did not involve any loss of covering of the skin, and it was not unstable.  It was noted as measuring seven by 0.25 centimeters, well-healed, non-tender, with normal color and texture, and non-adhering.  The examiner noted that the scar involved no limitation of function, and opined it did not affect the Veteran's ability to work.

The Board has also carefully reviewed all of the Veteran's Naval Health Clinic (Charleston) and VA medical center (Charleston) treatment records, which do not show any symptoms more severe than those noted in the VA examination reports above.

The Board also acknowledges that the Veteran testified at the Board hearing that he applies cream to his left elbow scar, albeit there is no evidence in the claims file of any prescription cream for such.  Also, the Board acknowledges that he testified that his left elbow scar is painful if he rests his arm on it, and that he therefore avoids resting his left arm on his elbow, including while truck driving for work or when paying bills at a table.

As shown above, the VA examiners noted that the Veteran's left elbow scar was not painful on examination, but the Veteran testified that the scar is painful when he rests his left arm on his elbow or on the scar.  The Board finds the Veteran's testimony as to his symptoms when specifically resting his left arm on the scar area to be competent and credible, and not necessarily in contradiction to the findings on examination.  Therefore, in light of the above, the Board finds that a 10 percent rating under Diagnostic Code 7804 for a painful scar is warranted.

The Board further finds that the criteria for a compensable separate rating under Diagnostic Codes 7800 to 7802 have not been met.  His scar does not involve the head, face, or neck, such that Diagnostic Code 7800 is not applicable.  The 10 percent rating criteria under Diagnostic Code 7801 are not met because his left elbow scar is not shown to be a burn scar or "deep" (defined in Note (1) as being associated with underlying soft tissue damage).  Also, because it is not shown to be a burn scar, and because it is clearly not shown to involve 144 square inches, the criteria for a 10 percent rating criteria under Diagnostic Code 7802 are not met.  

The Board has considered whether a higher rating would be warranted if the Veteran's left elbow scar were rated instead as dermatitis or eczema under Diagnostic Code 7806.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  However, the criteria for the next higher 30 percent rating under Diagnostic Code 7806 are not met because the scar clearly does not involve 20 to 40 percent of the entire body or exposed areas, or require systemic therapy such as corticosteroids or other immunosuppressive drugs.  In that regard, the Board has considered the recent Court of Appeals for Veterans Claims (Court) case of Johnson v. McDonald, 27 Vet. App. 497 (2016), in which the Court held that topical corticosteroid creams constitute a type of "systemic therapy such as corticosteroids" contemplated by Diagnostic Code 7806.  However, in this case, the Veteran is not shown to be using any topical or oral corticosteroid or immunosuppressive treatment.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left elbow scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left elbow scar with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria specifically contemplate the Veteran's reported pain due to the scar.  As such, an extraschedular rating is not appropriate.

Therefore, in summary, the Board concludes that entitlement to an evaluation of 10 percent for a left elbow scar, but no more, is warranted for the entire period on appeal; stage ratings are not for application.

B.  Hernia Scar

The Veteran's left inguinal scar is currently assigned a noncompensable rating under Diagnostic Code 7805, effective December 1, 1998.  See 38 C.F.R. § 4.118 (2015).  The Veteran seeks an increased rating.  See Claim, July 2009.

The Veteran was afforded VA examinations in September 2009, January 2011 and October 2014.

The September 2009 VA examination report reflects the VA examiner noted (in an addendum included with the report) that the Veteran's left inguinal scar was nontender, flat, had normal color with no evidence of skin breakdown or induration, and was mobile and had no functional impact.

The January 2011 VA examination report reflects the Veteran reported no complaints regarding the left inguinal scar, status post left variceal ligation, except some discomfort during sexual intercourse.  The examiner noted there was no skin breakdown of the scar, and that it did not limit his ability to perform daily activities or his occupational functioning as a truck driver.  The examiner noted the scar measured seven by three centimeters, was superficial and linear, and that it did not involve skin breakdown, was not adherent to underlying tissue, did not involve any underlying soft tissue loss, and was flat with normal texture.  

The October 2014 VA examination report reflects the Veteran denied any pain or treatment for his left inguinal scar, but did report itching.  The examiner noted that the scar was not painful or unstable with frequent loss of covering.  The scar was measured as eight by 0.25 centimeters, and the examiner noted it was well-healed, non-tender, non-adhering, with normal texture, no elevation or depression.  The examiner also noted it involved no limitation of function, and opined it did not affect the Veteran's ability to work.

The Board has also carefully reviewed all of the Veteran's Naval Health Clinic (Charleston) and VA medical center (Charleston) treatment records, which do not show any symptoms more severe than those noted in the VA examination reports above.

The Board also acknowledges that the Veteran testified that his left inguinal scar itches a lot, to the point of bleeding seven times a week and that he has to place gauze over the area.

As explained above, the Veteran's left inguinal scar is currently rated under Diagnostic Code 7805, which provides for rating scars, other, under any appropriate diagnostic code when any disabling effects are not considered by the criteria under Diagnostic Codes 7800 to 7804.

As shown above, the VA examiners noted that the Veteran's left inguinal scar was not painful on examination, but the Veteran testified that the scar itches a lot, and that it bleeds around seven times a week due to his scratching the area, which testimony the Board finds to be credible.  Therefore, the Board finds that the Veteran's overall disability picture involving scratching and bleeding is akin to a painful scar, and that a 10 percent rating under Diagnostic Code 7804 for a painful scar is therefore warranted.

The Board further finds that the criteria for a compensable separate rating under Diagnostic Codes 7800 to 7802 have not been met.  His left inguinal scar does not involve the head, face, or neck, such that Diagnostic Code 7800 is not applicable.  The 10 percent rating criteria under Diagnostic Code 7801 are not met because his left inguinal scar is not shown to be a burn scar or associated with underlying soft tissue damage.  Also, because it is not shown to be a burn scar, and because it is clearly not shown to involve 144 square inches, the criteria for a 10 percent rating criteria under Diagnostic Code 7802 are not met.  

The Board has considered whether a higher rating would be warranted if the Veteran's left inguinal scar were rated instead as dermatitis or eczema under Diagnostic Code 7806.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  However, the criteria for the next higher 30 percent rating under Diagnostic Code 7806 are not met because the scar clearly does not involve 20 to 40 percent of the entire body or exposed areas, or require systemic therapy such as corticosteroids or other immunosuppressive drugs.  In that regard, the Board has considered the Court's recent holding in Johnson, in which the Court held that topical corticosteroid creams constitute a type of "systemic therapy such as corticosteroids" contemplated by Diagnostic Code 7806.  However, in this case, the Veteran is not shown to be using any topical or oral corticosteroid or immunosuppressive treatment.

The Board has considered whether referral for an extraschedular rating is appropriate.  See 38 C.F.R. § 3.321(b).  With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left inguinal scar disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left inguinal scar with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria specifically contemplate the Veteran's reported pain.  As such, an extraschedular rating is not appropriate.

Therefore, the Board concludes that the preponderance of the evidence shows that a 10 percent rating is warranted, but no more, for the Veteran's left inguinal scar for the entire period on appeal; staged ratings are not for application.

C.  Athlete's Foot

The Veteran's athlete's foot is currently assigned a noncompensable rating under Diagnostic Code 7806, effective December 1, 1998.  See 38 C.F.R. § 4.118 (2015).  The Veteran seeks an increased rating.  See Claim, July 2009.

Diagnostic Code 7813 provides for rating tinea pedis as either disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801 to 7805), or dermatitis (7806), depending on the predominant disability.

The Veteran's athlete's foot is presently rated under Diagnostic Code 7806, dermatitis or eczema, which provides a noncompensable disability rating when less than 5 percent of the entire body or exposed areas is affected, and no more than topical therapy is required during the past 12-month period; a 10 percent rating when at least 5 percent but less than 20 percent of the entire body or exposed areas is affected, or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating when 20 to 40 percent of the entire body or exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period; a 60 percent rating when more than 40 percent of the entire body or exposed areas is affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period.  See 38 C.F.R. § 4.118 (2015).

The Veteran was afforded VA examinations in September 2009, January 2011 and October 2014.

The September 2009 VA examination report reflects the VA examiner noted the Veteran's bilateral athlete's foot symptoms involved constant dry, itchy, scaly skin, and that the Veteran uses over-the-counter foot cream for treatment.  The examiner noted, however, that it caused no functional limitations, including no effect on his work, and noted that the Veteran had not missed any work due to the condition. Examination revealed scaly skin on the plantar surface and interdigitally.

The January 2011 VA examination report reflects the examiner noted the Veteran had been prescribed topical cream for his athlete's foot but that he did not recall the name.  Examination  was normal and revealed no active fungus on either foot.  The examiner recorded a diagnosis of athlete's foot, currently normal on examination.  Together with his separate nail condition, the area affected was noted as zero percent of exposed skin and one percent of the entire body.

The October 2014 VA examination report reflects the Veteran reported near constant symptoms of athlete's foot, and that he treated it with topical antifungal cream as well as prescription liquid medication prescribed at the Naval Health Clinic that he uses daily.  He reported experiencing itching.  The examiner noted the Veteran used the antifungal cream constantly or near constantly in the last 12 months.  It was noted as affecting zero percent of exposed skin and one percent of the whole body.  Examination revealed white scaling between the webbing of the toes.  The examiner opined that it did not affect the Veteran's ability to work.

The Board has also reviewed all of the Veteran's Naval Health Clinic (Charleston) and VA medical center (Charleston) treatment records, and acknowledges that they show that the Veteran has been followed for diagnosed tinea pedis, and that he was prescribed daily clotrimazole cream.  See, e.g., Naval Health Clinic, February 2011 and November 2011 (see p.25 and 35 of 145).
The Board also acknowledges the Veteran testified at the Board hearing that he used daily cream for his athlete's foot, and that he experienced itching and soreness, and that it was worse in the summertime.

In light of the above, the Board finds that entitlement to a compensable rating for the Veteran's athlete's foot is not warranted under Diagnostic Code 7806.  As shown above, the Veteran's athlete's foot affects less than five percent of the exposed area and less than five percent of his whole body, and no more than topical therapy is required, which is all contemplated by the noncompensable rating criteria under Diagnostic 7806.  The criteria for the next higher, 10 percent rating are not meet, which contemplates at least five percent of the entire body or exposed areas being affected, or use of intermittent systemic therapy such as corticosteroids or immunosuppressive drugs.

The Board has considered the Court's recent holding in Johnson, in which the Court held that topical corticosteroid creams constitute a type of "systemic therapy such as corticosteroids" contemplated by the 10 percent rating criteria under Diagnostic Code 7806.  However, in this case, the Veteran is not shown to be using any topical or oral corticosteroid or immunosuppressive treatment.  

The Board has considered whether the Veteran would be entitled to a higher rating under any other diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  As noted above, Diagnostic Code 7813, which addresses tinea pedis, provides for rating tinea pedis as either disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801 to 7805), or dermatitis (7806), depending on the predominant disability.  Because this does not involve the head, face, or neck, a rating under Diagnostic Code 7800 would not be appropriate.  Diagnostic Code 7801 would not be appropriate, because the Veteran's athlete's foot is not akin to a "deep" scar (defined in Note (1) as being associated with underlying soft tissue damage).  Clearly, the Veteran's foot or toe involvement does not involve 144 square inches, such that a 10 percent rating under Diagnostic Code 7802 would not be warranted.  

However, the Board does acknowledge that the Veteran testified that he experiences considerable itching that results in soreness, and sometimes bleeding from scratching his feet.  Therefore, the Board finds that the Veteran's overall disability picture would be more appropriately rated as 10 percent disabling under Diagnostic Code 7804 as a painful scar.

The Board has considered whether referral for an extraschedular rating is appropriate.  See 38 C.F.R. § 3.321(b).  With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's athlete's foot is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's athlete's foot with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria specifically contemplate the Veteran's reported soreness (pain) due to the itching and scratching.  As such, an extraschedular rating is not appropriate.

Therefore, the Board concludes that the preponderance of the evidence shows that a 10 percent rating is warranted, but no more, for the Veteran's athlete's foot for the entire period on appeal; staged ratings are not for application.

Finally, the Board acknowledges that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this particular case, however, the Veteran and his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 10 percent evaluation for a left elbow laceration scar is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a 10 percent evaluation for a left inguinal scar is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a 10 percent evaluation for athlete's foot is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


